.
DETAILED ACTION
Election/Restrictions
Applicant’s election of the embodiment of figures 5A-5E in the reply filed on 5/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-7 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (2009/0219458). 
Regarding claim 1, Chu et al. teach in Figures 1C and 2B and related text a method of providing a stacked semiconductor structure, the method comprising:
preparing a first device wafer 133, preparing the first device wafer comprising:
providing a multilayer interconnect (interconnects formed in the CMOS layer 134) over at least one transistor of a first substrate (item 101 of wafer 133), wherein the multilayer interconnect (interconnects formed in the CMOS layer 134) is electrically coupled to the at least one transistor (para. [0014 and 0026]);
providing metal sections (items 121-124) over the multilayer interconnect (interconnects formed in the CMOS layer 134) (para. [0023], the metal sections electrically coupled to the multilayer interconnect;
providing first bonding features (item 118) over the metal sections (items 121-124, para. [0024]); and preparing a second device wafer 134, preparing the second device wafer comprising:
depositing a flexible dielectric membrane (item 107) on a front surface of a second substrate (item 101 of wafer 134), the second substrate (item 101 of wafer 134) having a uniform material composition, the second substrate (item 101 of wafer 134) being separate from the first substrate (item 101 of wafer 133, para. [0013 and 0019);
forming metal units (item 136-139) over the flexible dielectric membrane (item 107, para. [0024 and 0030]);

etching the cap dielectric layer (item 206) to expose the metal units (item 136-139);
forming second bonding features (item 126) over the cap dielectric layer (item 206) and contacting the metal units (item 136-139);
etching the cap dielectric layer (item 206) and the flexible dielectric membrane (item 107), thereby providing through-holes to expose the second substrate (item 101 of wafer 134); and
etching the second substrate (item 101 of wafer 134) through the through-holes to form a cavity (i.e. the cavity where getter 213 is formed) in the second substrate (item 101 of wafer 134) under the flexible dielectric membrane (item 107), the etching releasing a movable structure (items 127 and 128) formed from the flexible dielectric membrane (item 107), the metal units (item 136-139), and the cap dielectric layer (item 206), the movable structure (items 127 and 128) suspending over the cavity (i.e. the cavity where getter 213 is formed, para. [0029-0031]), and 
after preparing the first device wafer and after preparing the second device wafer, bonding the first bonding features to the second bonding features to bond the second device wafer to the first device wafer.

Chu et al. do not disclose after forming the cavity in the second substrate, bonding the first bonding features to the second bonding features.

The inventions of Chu et al. and Wu et al. are analogous art because they are directed to stacked semiconductor structures comprising MEMS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Endo et al. because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the art at the time of the invention to form a method of providing a stacked semiconductor structure comprising forming first bonding features and providing second bonding features over the cap dielectric layer and to modifying the sequence of forming the cavity in the second substrate and the second bonding features and the such that after forming the cavity in the second substrate, bonding the first bonding features to the second bonding features, as taught by Wu et al., in prior art’s device, with at least the motivation of providing a stacked semiconductor structure wherein the second bonding features over the cap dielectric layer are bonded to the device substrate in order to provide a shielding for the MEMs device (Chu et al.: para. [0038]).

Regarding claim 2, the combined device discloses portions of the metal units (136-139) of the movable structure (items 127 and 128) and the metal sections (items 121-124) of the first device wafer construct a micro-machined capacitor with a variable capacitance (Chu et al.: para. [0044-0045]).


An artisan would readily appreciate that adjusting the ratio of thicknesses between the dielectric membrane and the metal units is common practice with the at least the motivation of providing a dielectric membrane comprising a thickness that is mechanically robust.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a method of providing a stacked semiconductor structure comprising a dielectric membrane and metal units as disclosed by Chu et al., and to modify the thickness of the flexible dielectric membrane and metal units respectfully such that a ratio of a thickness of the dielectric membrane to a thickness of the metal units is in a range from 2 to 7 in order to improve the characteristics of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 4, the combined device discloses the bonding the first bonding features (item 118) to the second bonding features (item 126) forms a sealed cavity (i.e. the cavity where getter 213 is formed), wherein the movable structure (items 127 and 128) is disposed within the sealed cavity (i.e. the cavity where getter 213 is formed) (Chu et al.: para. 0018, 0019 and 0029]).



Regarding claim 6, the combined device discloses that preparing the first device wafer comprising providing a protection dielectric layer (item 107) over the metal sections (items 121-124), wherein the protection dielectric layer (item 107) prevents the movable structure (items 127 and 128) from contacting the metal sections (items 121-124) (Chu et al.: para. [0038-0039]).

Regarding claim 7, the combined device discloses bonding the first bonding features (item 118) to the second bonding features (item 126) electrically couples the metal sections (items 121-124) of the first device wafer to the metal units (item 136-139) (Chu et al.: para. [0029- 0031]) of the second device wafer.

Regarding claim 17 and 21, Chu et al. teach in Figures 1C and 2B and related text a method comprising:
providing a redistribution structure (i.e. wiring connecting TSVs 171 and 172 to interconnect structure) over a first substrate (item 101 of wafer 133) (para. [0028-0032]); forming first metal segments (i.e. the bottom layer of the interconnect structure of cap wafer 134) and second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) over the redistribution structure, wherein one or more of the first metal segments (i.e. the bottom layer of the interconnect structure of cap wafer 134) and the 
disposing a first dielectric layer (item 102) over the first metal segments (i.e. the bottom layer of the interconnect structure of cap wafer 134) and the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) (para. [0030-0031]);
removing a portion of the first dielectric layer (item 102) to and expose the first metal segments (i.e. the bottom layer of the interconnect structure of cap wafer 134) to expose portions of the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) a dielectric bump of the first dielectric layer remaining on the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) in a first cavity (i.e. the cavity where getter 213 is formed) area of the first substrate (item 101 of wafer 133) (para. [0028-0031]);
disposing a second dielectric layer (item 206) over the first dielectric layer (item 102), the first metal segments (i.e. the bottom layer of the interconnect structure of cap wafer 134), and the exposed portions of the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) (para. [0028-0031]);
patterning an opening in the second dielectric layer (item 206), thereby exposing the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) (para. [0028-0031]);
forming first bonding features (item 118) in the opening, and extending over the second dielectric layer to a landing of the first bonding features disposed over the second dielectric layer, the first bonding features electrically coupled to the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134); and


Chu et al. do not teach that first bonding features (item 118) in the opening, and extending over the second dielectric layer to a landing of the first bonding features disposed over the second dielectric layer, the first bonding features electrically coupled to the second metal segments, and after forming the first bonding features 118, bonding the first bonding features to corresponding second bonding features 126 of a micro-electro-mechanical system (MEMS) structure, the corresponding second bonding features being bonded to the landing of the first bonding features and laterally apart from the opening (as recited in claim 17) and further comprising: prior to bonding the first bonding features to the corresponding second bonding features, releasing the movable portion of the MEMS structure from a second substrate by etching the second substrate through via openings formed around the movable portion of the MEMS structure, the second substrate having a uniform material composition (claim 21).



It would have been obvious for one of ordinary skill in the art at the time of the invention to form a first bonding features in the opening, and extending over the second dielectric layer to a landing of the first bonding features disposed over the second dielectric layer, the first bonding features electrically coupled to the second metal segments, and after forming the first bonding features, bonding the first bonding features to corresponding second bonding features of a micro-electro-mechanical system (MEMS) structure, the corresponding second bonding features being bonded to the landing of the first bonding features and laterally apart from the opening and further comprising: prior to bonding the first bonding features to the corresponding second bonding features, releasing the movable portion of the MEMS structure from a second substrate by etching the second 

Regarding claim 18, the combined device discloses providing third bonding features (item 116) on the second dielectric layer (item 206), the third bonding features (item 116) adjacent to and separated from the first bonding features (item 118) (para. [0021-0022 and 0031]); bonding the third bonding features (item 116) to corresponding fourth bonding features (item 138) (item 138) of the MEMS structure (Chu etal.: para. [0021-0022 and 0031]).

Regarding claim 19, the combined device discloses providing the MEMS structure by:
providing a third dielectric layer (item 107) on a first surface of a second substrate (item 101 of wafer 134) (Chu et al.: para. [0031]); providing one or more metal units (item 136-139) over the third dielectric layer (item 107) (Chu et al.: para. [0031]);
providing a fourth dielectric layer (item 107 of cap wafer 134) over the one or more metal units (item 136-139), the fourth dielectric layer laterally encapsulating at least one of the one or more metal units (item 136-139) (Chu et al.: para. [0038]);

etching a first cavity (i.e. the cavity where getter 213 is formed) in the first substrate (item 101 of wafer 133) through the plurality of via openings (items 108 and 111), the first cavity (i.e. the cavity where getter 213 is formed) extending under the movable portion (items 127 and 128), the cavity (i.e. the cavity where getter 213 is formed) extending laterally under the third dielectric layer (item 107) (Chu et al.: para. [0027-0029]).

Regarding claim 20 the combined device discloses providing a second opening in the second dielectric layer (item 206) outside the sealed cavity (i.e. the cavity where getter 213 is formed), the second opening exposing a second portion of the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) and wire bonding a wire to the second portion of the second metal segments (i.e. top metal layer of the interconnect in cap wafer 134) (Chu et al.: para. [0038]).


Response to Arguments
1.	Applicants argue that chu does not teach that “the etching releases the movable structure”, as recited in claim 1, because “the asserted movable structures 127 and 128 appear to be formed from the wafer 133, not the wafer 134”.


Claim 1 does not require that the movable structures 127 and 128 be formed from the wafer 134, as argue by applicants.

2.	Applicants argue that chu does not teach that “As can be seen in Fig. 2A of Wu, the asserted first bonding features 209/210/212/214 cannot be seen as extending over the asserted second dielectric layer (208) to a landing of the first bonding features disposed over the second dielectric layer, as recited in claim 17”.

2.	Figure 2A of Wu clearly depicts that the horizontal parts of first bonding features 209/210/212/214 are located over second dielectric layer 208.

3.	Applicants argue that chu does not teach that “that the asserted second bonding features (252) are bonded to the landing of the asserted first bonding features and laterally apart from the asserted opening of the first bonding features, as recited in claim 17”.

3.	Although figure 2A depicts that the second bonding features 252 are bonded to the landing of the asserted first bonding features and laterally apart from the asserted opening of the first bonding features, Wu teaches in paragraph [0031] and in 

Allowable Subject Matter
Claims 8-12 and 14-16 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/22/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800